Citation Nr: 1704942	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  10-20 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a low back disability, to include spinal stenosis, degenerative arthritis, intervertebral disc syndrome (IVDS), and spondylolisthesis, prior to September 9, 2014.

2.  Entitlement to an initial evaluation in excess of 20 percent for a low back disability from September 9, 2014, to May 27, 2016.

3.  Entitlement to an initial evaluation in excess of 10 percent for a low back disability since May 27, 2016.

4.  Entitlement to an initial evaluation in excess of 10 percent for a right hip disability, to include residuals of a stress fracture of the femoral neck with labral tears.

5.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability, to include osteoarthritis with crepitus following meniscus repair.




REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1988 to July 1992, and had a period of active duty as a member of the United States Navy Reserve from February 2007 to July 2007.  He was additionally a member of the New Mexico Army National Guard (ARNG) until December 2013; no active duty periods are identified in connection with that service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for low back, right hip, and right knee disabilities.  Initial 10 percent ratings were assigned for the back and right hip effective from July 11, 2007; the right knee was noncompensable.

The Board in December 2013 remanded the claims to the Appeals Management Office (AMO) in Washington, DC, for further development, and during the processing of the remand, the AMC granted an increased 20 percent rating for the low back effective September 9, 2014, and a 10 percent rating for the right knee effective from July 7, 2011.  The AMC also granted service connection for right and left lower extremity radiculopathies, rated 10 percent each, from July 11, 2007, as part of the low back disability.

The RO in a June 2016 rating decision then reduced the low back evaluation to 10 percent effective November 12, 2015.  Based on a motion for reconsideration, the RO also awarded increased 20 percent ratings for the left and right lower extremity radiculopathies from November 12, 2015; the Veteran has not at any time expressed disagreement with the neurological ratings or the associated effective dates.  He in fact stressed that he did not disagree, but instead solely sought reconsideration.  Those issues are therefore not considered to be on appeal.

As the Veteran has not expressed satisfaction with any evaluation assigned for the low back, right hip, or right knee disabilities throughout the appeal, all stages and ratings are considered to be before the Board as part of the initial claims.

The Board notes that the Veteran has alleged that his low back, right knee, and left and right lower extremity radiculopathies impact his employability, and forced him to leave jobs with the New Mexico State Police and the ARNG.  He has filed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, formally initiating a claim for a total disability rating based on individual unemployability (TDIU).  The RO denied this claim in the June 2016 rating decision.  A claim for increased evaluation includes a claim for a finding of TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the RO has bifurcated the TDIU issue from the increased rating claims, as the Veteran filed a separate claim for that benefit in addition to discussing the impact of  non-appeal issues on his employment.  The Veteran has not appealed any aspect of the June 2016 denial, and it is therefore not currently before the Board.  Tyrues v. Shinseki,732 F.3d 1351 (2013); Urban v. Principi, 18 Vet. App. 143 (2004); Powell v. Shinseki, No. 10-3274, 2012 WL 880680 at *8 (Vet. App. March 16, 2012) (unpublished).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The issue of evaluation of the low back disability since May 27, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 9, 2014, the low back disability was manifested by no worse than complaints of daily pain exacerbated by activity, with stiffness, limited motion, and swelling; flexion was limited to 80 degrees in active motion, while motion in extension, bilateral flexion, and bilateral rotation was to 30 degrees each (a total of 240 degrees motion).

2.  From September 9, 2014, to May 27, 2016, the low back disability was manifested by no worse than limitation of flexion to 40 degrees by pain; and evidence of weakness, interference with weight bearing, lack of endurance, and pain with palpation that did not cause additional functional impairment.

3.  Throughout the appellate period, the right hip disability has been manifested by no worse than a slight degree of limitation of motion, with abduction to greater than 10 degrees, an ability to toe-out more than 15 degrees, and the ability to cross his legs; infrequent flare-ups related to activity do not impact the overall disability picture.

4.  Throughout the appellate period, the right knee disability has been manifested by radiographic evidence of arthritis, limitation of motion in flexion to 100 degrees, crepitus, no limitation of extension, no instability, and complaints of increased pain and swelling with activity.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a low back disability prior to September 9, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2016).

2.  The criteria for an initial evaluation in excess of 20 percent for a low back disability from September 9, 2014, to May 27, 2016, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2016).

3.  The criteria for an increased, 20 percent initial evaluation, but no higher, for a right hip disability, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5253, 5255 (2016).

4.  The criteria for an initial evaluation in excess of 10 percent for a right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5259, 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection for low back, right hip, and right knee disabilities.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; while one hospital declined to produce records without payment of a fee, review of the file shows that such records are in fact associated with the file.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in 2007 and 2014.  The examiners made all findings necessary to application of the rating schedule and implementing regulations.  They have, for example, described actual functional impairments in active and passive motion, the impact of weight bearing, and in light of factors such as pain, weakness, incoordination, and fatigability.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995); Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran has not objected to the adequacy of the examinations, only to the interpretation and weighing of the findings.  The Board finds the examinations to be adequate for adjudication.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Increased Ratings

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

	Low Back

The Veteran is currently evaluated under the criteria of Code 5237, for a lumbosacral strain.  His diagnosis and service connection also includes intervertebral disc disease, rated under Code 5243.  Either of two sets of criteria may be applied.  The disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Although the Veteran has reported being incapacitated on occasion, and examiners have reported up to 4 weeks of incapacitation in a given 12 month period, there is no record of any order or directive from a doctor requiring bed rest.  Post service treatment records reflect no periods of bed rest or total incapacitation.  The Veteran has competently and credibly reported episodes of increased symptoms in which he rested or refrained from activity, and records do reflect treatment for acute flare-ups.  However, doctors do not prescribe bed rest as a treatment; they refer to home exercise programs and self-care.  In the absence of any medical statement indicating that bed rest and regular treatment were required during those periods, the definition of "incapacitating episode" has not been met at any time during the appellate period.  The bare statements of examiners, based on the Veteran's reports, fail to meet the definition included in the applicable regulations.   Evaluation under these criteria is therefore not appropriate.

The Veteran is currently evaluated under the criteria of Diagnostic Code 5237, for lumbosacral strain.  Under the General Rating Formula for Diseases and Injuries of the Spine applied by this Code, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

		Prior to September 9, 2014

Treatment records show that the Veteran was seen repeatedly for complaints of low back pain; while a strain or sprain was frequently diagnosed, spinal stenosis and a disc herniation was demonstrated in May 2006 on MRI.  Flexion at that time was to "about" 40 degrees with "minimal pain."  Conservative therapy was recommended, and the Veteran reported that he was "feeling much better" by April 2007. 

At a November 2007 VA examination, the Veteran reported that he was experiencing back pain daily; after a period of quiescence he had reinjured the back in March 2007.  He complained of stiffness, limited motion, swelling, and radiating pain and numbness to the legs.  On physical examination, the Veteran actively flexed to 80 degrees, with pain at that point.  He declined passive motion testing because it was "too painful."  Extension, bilateral flexion, and bilateral rotation were all to 30 degrees in active and passive motion, and all were painless.  There was no additional functional impairment from the DeLuca factors, and no guarding, spasm, or tenderness of any degree.  Gait was normal.  The examiner performed straight leg raise testing bilaterally, noting positive results lying down, but negative results sitting up.  The examiner wrote, "[T]his is anatomically impossible."  The Veteran reported that he had lost two to three months from work due to injury over the past year.  The examiner opined that the diagnosed spinal stenosis and herniated disc of the low back had no significant impact on employment, but did have a moderate impact on some daily activities, such as chores, shopping, exercise, recreation, and driving.  The examiner also commented that "not enough time has elapsed to expect full recovery from...back injuries."

The Veteran argues that the functional impact of his low back disability is not fully captured by the examination findings.  He states that his pain is often episodic, and he deals with his flare-ups, which can be debilitating, through a variety of practices. He uses a TENS unit, an inversion table, massage, and had several epidural injections, none of which provide permanent relief.  He stresses the cost, inconvenience, and long history of his low back problem in urging a higher evaluation.

The Board recognizes the impact the low back condition has on the Veteran and his family, but must find that no evaluation in excess of 10 percent is warranted for the period prior to September 2014.  The measured range of motion in flexion was to 80 degrees, with a total range in all planes of 240 degrees.  Only flexion was painful, and the limitation falls within the range meriting a 10 percent rating under the rating criteria.  There was no tenderness or spasm, with or without alteration of spinal contour or gait.  No ankylosis is identified.  The Veteran did report a high degree of pain and declined passive motion testing, but the Board notes that this is inconsistent with the nearly full and painless active motion, and the finding that the DeLuca factors of pain, weakness, incoordination, and fatigability with repeated motion caused no additional functional impairment.  Further, the November 2007 examiner documented complaints of pain with straight leg raising that could not be supported anatomically.  This forces the Board to discount the credibility of the Veteran with regard to the severity, but no presence, or his symptoms and their functional impact.  

The Board has considered whether an increased degree of impairment present on flare-ups warrants assignment of an increased rating for this period, but finds that the overall disability picture more closely approximates the criteria for the current 10 percent rating.  Treatment records do not reveal frequent flare-ups, though they certainly occur, and hence the examination findings provide a good description of the average, ongoing impairment related to the low back prior to September 9, 2014.

		September 9, 2014, to May 27, 2016

On September 9, 2014, the Veteran underwent a VA examination showing an increase in low back disability; a 20 percent rating was assigned by the AMO as a result.  As the Veteran did not express agreement with this grant or otherwise limit his appeal, the rating for this period remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Private treatment records from this section reveal that in July 2014, the Veteran aggravated his low back when bending and reaching for a sock; he felt a "pop" an immediately experienced pain.  He was treated conservatively at the time; no ranges of motion were provided.  In May 2015, the Veteran sought physical therapy.  He cited continued pain over the past year, with frequent and regular "locking" of his back.  Symptoms increased with activity; he could walk 20 to 30 feet or go up or down a single flight or less of stairs before pain caused him to have to stop and rest.  The evaluator noted painful motion, and cited reduced ranges of motion, but did not express such in measured degrees.  They were reported as percentages of normal; flexion, for example, was noted to be 75 percent of normal in active movement.

At the September 2014 VA examination, the Veteran reported that his back was worse in cold weather, and he had flare-ups once or twice a month when pain went from 4/10 to 10/10.  He had missed work for 4-5 days at a time, and would rest in bed.  He stated he had retired recently due to his back, knee, and hip problems. Flexion was measured to 50 degrees, but pain began at 40 degrees.  Weakened movement, pain, a lack of endurance, and interference with sitting, standing, and weight bearing were noted, though there was no additional functional impairment with repeated motion.  The left lumbar was tender to palpation.  No spasm or guarding was present, and so there was no effect on gait or spinal contour.  The examiner commented that over the past 12 months, the Veteran had incapacitating episodes of a total duration of two to 4 weeks.

The measured range of motion in flexion, to 40 degrees with pain, corresponds to the currently assigned 20 percent rating for the period of September 9, 2014, to May 27, 2016.  While the presence of weakness, pain, and fatigability was noted, and the occurrence of flare-ups of symptoms up to twice a month is demonstrated, the remaining function described by doctors and the Veteran does not approximate the limitation to 30 degrees or less in flexion, or favorable ankylosis, required for a higher, 40 percent rating.  The physical therapist, who conducted a focused review of average daily capacity, noted a degree of function in May 2015 that well exceeded the criteria for increased rating.  No higher evaluation is assignable for this period.  

	Right Hip

The Veteran has been rated as 10 percent disabled by his right hip disability, diagnosed as residuals of a stress fracture of the femoral neck with a labral tear, under Code 5253, for impairment of motion of the thigh.  A 10 percent rating is assigned when the affected leg cannot rotate toe out more than 15 degrees, or for a limitation of adduction causing an inability to cross one's legs.  A 20 percent rating is assigned for limitation of abduction with loss of motion beyond 10 degrees.

In light of the diagnosis of stress fracture of the femoral head and medical evidence, discussed below, of impaired joint function, rating under Code 5255, for impairment of the femur, has also been considered.  For fractures of the shaft or anatomical neck of the femur with malunion, a 10 percent rating is assigned for slight hip disability.  A 20 percent rating is assigned for moderate hip disability, and a 30 percent rating is assigned for marked hip disability.  If there is nonunion in the joint, with a false joint, a 60 percent rating is assigned.  With nonunion, without loose motion, and when weight bearing is preserved with the aid of a brace, a 60 percent rating is also assigned.  An 80 percent rating is for nonunion, with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a.

Finally, the presence of arthritis on x-ray requires consideration of Code 5003.  Code 5003, for degenerative arthritis, provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with x- ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.   The hip is a major joint.  38 C.F.R. § 4.45(f).

Note (1) provides that the 20 percent and 10 percent ratings based on x- ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Code 5003. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003. 

Service treatment records document that the Veteran sustained a stress fracture of the femoral neck of the right hip when using a treadmill.  Ongoing treatment records reveal repeated complaints of right hip pain and intermittent limitations of use.  The Veteran reports that he has good days and "intensely" bad days.

At the July 2007 VA examination, the Veteran reported pain in the joint, and also complained of stiffness, limitation of motion, instability, and swelling.  He reported increased symptoms with activity, such as running or prolonged walking.  Testing showed flexion to 125 degrees, adduction to 25 degrees with pain at 15 degrees, abduction to 45 degrees with pain at 30 degrees, and external rotation to 60 degrees.  He stated that internal rotation was too painful to attempt.  Tenderness was noted by the examiner.  Flare-ups associate with activity would last for one or two days, and resulted in moderate impairment.  At examination, the Veteran's gait was normal.

At the time of a September 2014 VA examination, arthritis in the right hip was identified and shown radiographically.  The Veteran complained of pain, particularly in winter or with activity like lifting or walking.  These caused flares in pain lasting a week or two; he had three episodes over the prior year.  Flexion was to 100 degrees, with no evidence of pain.  Extension was to 0 degrees (full) and painless.  The Veteran was able to cross his legs and toe out in excess of 15 degrees.  Repeated motion did not cause additional functional impairment, but the examiner noted that during flare-ups, the Veteran had greater difficulty walking or sitting for extended times, bending at the waist, kneeling, squatting, and lifting.  The examiner estimated that at those times flexion would be to 90 degrees, extension to 25 degrees, abduction to 15 degree, internal rotation to 20 degrees, and external rotation to 40 degrees.  

The overall disability picture presented does not warrant assignment of an evaluation in excess of the currently assigned 10 percent.  Measured ranges of motion on repeated examinations consistently exceed that required for an increased, 20 percent rating under Codes 5253 or 5255.  Abduction has never been noted to be 10 degrees or less, and the Veteran's rotation and adduction allow him to cross his legs and toe-out to greater than 15 degrees.  Even when the impact of painful movement, weakness, and weight bearing are considered, the actual functional impairment does not meet the criteria for increased rating.  Gait is normal.  The Veteran continues to exercise and work without restriction.  As only one joint is involved, a 20 percent rating under Code 5003 is not for application.

The Board is aware that during periodic flare-ups, the actual functional impairment does increase.  At such times, it is indicated that impairment is at least "moderate" in degree, which would equate to a 20 percent rating under Code 5255.  However, the Veteran reports that such instances occur about three times a year, for one to two weeks.  While the degree of impairment during those times is more severe than normal, the evidence indicates that those times occupy a relatively minor period of time out of the year.  Treatment records showing a more frequent occurrence are not reflected in the record, nor has the Veteran reported such.  Additionally, the Board has considered VA's regulation indicating that the disability ratings in the Rating Schedule take into account some variations in the degree of disability due to temporary exacerbations.  See 38 C.F.R. §  4.1  ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  This is another reason the Board does not find that assigning a 20 percent rating is warranted.  The Board must therefore conclude that the disability picture presented at examination represents the functional capacity of the Veteran a large majority of the time, and hence the current 10 percent rating is the best reflection of his overall disability picture on a daily basis.

No increased evaluation for the right hip is warranted.


	Right Knee

The Veteran's right knee disability is currently rated under Code 5003-5259, indicating that arthritis has been diagnosed (Code 5003) but the criteria for evaluation of meniscus removal are being applied in rating (Code 5259).  38 C.F.R. § 4.27.  A 10 percent evaluation is assigned.

There are numerous Diagnostic Codes which are potentially applicable to evaluation of a knee disability.  Code 5256 is utilized for evaluation of ankylosis or the functional equivalent; as there remains motion of the right knee, this Code is not applicable here.  Code 5257 evaluates disabilities of the knee based on the degree of subluxation and instability of the joint.  Slight impairment merits a 10 percent evaluation.  Moderate impairment warrants 20 percent.  A 30 percent evaluation is assigned where the impairment is severe.  38 C.F.R. § 4.71a, Code 5257.   No examiner has noted any instability of the right knee joint in any plane, despite subjective reports of a giving way.  Further, there is no evidence of subluxation. Code 5257 is not for application.

For limitation of motion, there are three potentially applicable Diagnostic Codes.  Code 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, Code 5260. 

Limitation of extension is rated under Code 5261.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Fifteen degrees limitation merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Code 5261. 

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Finally, Code 5003, for degenerative arthritis, provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  The criteria, discussed in detail above, apply to the knee as a major joint.  38 C.F.R. § 4.45(f). 

Here, at no time has movement of the right knee been restricted to such an extent that the criteria for a compensable, let alone increased, rating are met.  Extension in consistently full to 0 degrees, and flexion has been limited, at most, to 100 degrees.  The maximum limit of flexion, noted in September 2014, considered the impact of pain on movement, and represents the actual functional impairment of the right knee in daily use.  The examiner recognized the impact on activity, especially with movement in weight bearing when squatting, kneeling, or walking.  Assignment of ratings under Codes 5260 or 5261 is therefore not appropriate.  As arthritis is now diagnosed, and shown on x-ray with concomitant limitation of motion, a 10 percent rating under Code 5003 would be permissible.

However, the Veteran's diagnosis of arthritis of the right knee was preceded by a diagnosis of a torn meniscus, which was then surgically repaired.  Codes 5258 and 5258 are applicable to meniscal injuries.  

Code 5258 provides that a 20 percent rating is assigned for dislocation of the semilunar or meniscal cartilage of the knee, with frequent episodes of "locking," pain, and effusion into the joint.  Code 5259 assigns a 10 percent rating when the joint remains "symptomatic" following removal of the meniscus.  38 C.F.R. § 4.71a.  The current 10 percent rating is assigned under Code 5259, reflecting the Veteran's complaints of pain, crepitus on movement, and swelling.  There is no notation of locking of the joint, and while the Veteran reports swelling during heavy activity and flare-ups of symptoms, no examiner notes signs of such.  In the absence of any locking or a showing of regular swelling, assignment of a higher rating under Code 5258 is not appropriate.  The provisions of Code 5259 better reflect the overall disability picture, and warrant assignment of the current 10 percent rating.

This raises the question of whether separate ratings under Code 5003 and 5259 may be assigned.  VA recognizes that separate ratings may be assigned for knee disability under some Codes where the symptomatology supporting the evaluations does not overlap; limitation of motion (5003/5260/5261) and stability (5257) are distinct from each other, for example.  38 C.F.R. § 4.14; see generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Further, VAOPGCPREC 9-04 provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  By extension, evaluations under Code 5257 and either or both Code 5260 and Code 5261 are permissible, as each of the three codes measures different criteria.  By contrast, an evaluation under Code 5003 may not be combined with one under Code 5260 or Code 5261; Code 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion Codes forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.

In the case of Codes 5003 and 5259, however, the symptomatologies underlying the assignable ratings cannot be distinguished.  Code 5003 is based on limitation of motion.  Code 5259 is based on unspecified "symptoms," which include the Veteran's pain and resulting limitations of function, including movement.  To assign evaluations under both simultaneously would constitute prohibited pyramiding, or compensating a Veteran twice for the same manifestations of disability.  38 C.F.R. § 4.14.

Accordingly, VA has properly elected application of only one Code, 5259, in rating the right knee disability.  No higher rating is possible under that Code, nor does the disability picture presented indicate application of Code 5258 is appropriate, as is noted above.  No evaluation in excess of the current 10 percent rating, or assignment of additional compensable ratings, for the right knee disability, is warranted at this time.

	Extraschedular Evaluation

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

The schedular criteria for evaluation of the low back, right hip, and right knee are here fully adequate.  They account, in plain language or through application of the implementing regulations at 38 C.F.R. §§ 4.40, 4.45, and 4.59, for the Veteran's reported pain and actual functional impairment on flare-ups.  There are no signs or symptoms reported which do not fall within the applied criteria.  Further, the criteria fully account for the combined effect of the conditions, ensuring that manifestations are assignable to, and are compensated in connection with, individual disabilities; there are no unaccounted for symptoms.  Thun v. Peake, 22 Vet. App. 111 (2008); Johnson v. McDonald, 762 F.3d 1362 (2014).


ORDER

An initial evaluation in excess of 10 percent for a low back disability prior to September 9, 2014, is denied.

An initial evaluation in excess of 20 percent for a low back disability from September 9, 2014, to May 27, 2016, is denied.

An initial evaluation in excess of 10 percent for a right hip disability is denied.

An initial evaluation in excess of 10 percent for a right knee disability is denied.


REMAND

For the period since May 27, 2016, the Veteran seeks an initial evaluation in excess of 10 percent for his low back disability.  The current rating for this period is based on the VA examination of the same date.  Unfortunately, the Board must find that the examination is not adequate for adjudication purposes.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Remand is therefore required.

The examiner, a nurse practitioner, initially reported that although there was pain present with movement in extension and right rotation, motion in all planes of motion was full and normal.  There was no functional loss with pain, which the examiner stated was 10/10 in severity and marked by facial grimacing, guarding, and jerking.  He then reported that the veteran was unable to perform repetitive motion testing due to his severe back pain.  Nevertheless, he then noted reduced ranges of motion in all planes "after 3 repetitions."  These responses are diametrically opposed.  Because of the inconsistent responses from the examiner, a new examination is required.

The Board would additionally note that a fully adequate examination requires testing of a joint in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Earlier examinations included mention of activity and reports of motions which reflected impairments under each of those circumstances, but in light of the need for a new examination, the specific requirements for examination should be addressed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination.  The examiner must describe in detail all current manifestations of the service-connected low back disability.  Testing must include both active and passive motion, as well as motion in weight-bearing and nonweight bearing, as appropriate.

The examiner should specifically comment on the actual functional impairment of the low back due to factors such as pain, weakness, fatigability, and incoordination.  If flare-ups are identified, the examiner must note the frequency and extent of such.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


